CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-277, concluding that ALLEN C. MARRA of MONTCLAIR, who was admitted to the bar of this State in 1967, should be suspended from the practice of law for a period of three months for violation of RPC 1.3(Iack of diligence), RPC 1.4(a)(fail-ure to keep a client reasonably informed about the status of a matter and to comply with reasonable requests for information), RPC 1.5(b)(failure to provide a written retainer fee agreement), RPC 1.15(d) and Rule 1:21-6 (recordkeeping);
And the Disciplinary Review Board further having concluded that respondent should be required to complete six hours of courses in professional responsibility and trust accounting and *413that on reinstatement to practice he should practice law under supervision for a period of two years;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ALLEN C. MARRA is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 4, 2002; and it is further
ORDERED that within six months after his reinstatement to practice, respondent shall complete six hours of courses in professional responsibility and trust accounting offered by the Institute for Continuing Legal Education and shall provide the Office of Attorney Ethics with proof of his satisfactory completion thereof; and it is further
ORDERED that following reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Buie 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.